                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


FREDDIE BEASLEY,

               Plaintiff,

v.                                      Case No. 3:18-cv-1338-J-39JRK

WARDEN J. GODWIN and
SGT. JAMES,

               Defendants.
_______________________________

                                ORDER

     Plaintiff, an inmate of the Florida penal system, initiated

this action by filing a pro se Civil Rights Complaint (Doc. 1)

pursuant to 42 U.S.C. § l983. Plaintiff has moved to proceed in

forma pauperis (Doc. 2).1 He names as Defendants Warden J. Godwin

and Sgt. James for violations under the Eighth Amendment. He

asserts that Sgt. James assaulted him on June 11, 2018. As relief,

Plaintiff requests that charges be brought against Sgt. James.

     Plaintiff's   Complaint   is   before   the   Court   for   screening

pursuant to 28 U.S.C. § 1915(e)(2)(b), which provides that the

Court may dismiss a complaint that, among other reasons, fails to

state a claim upon which relief may be granted. Upon review of the

Complaint, the Court opines that Plaintiff has failed to set forth




1 The Court will rule on Plaintiff’s motion to proceed in forma
pauperis by separate order.
his claims sufficiently to enable the Court to engage in a proper

review under § 1915(e)(2)(b) or to enable Defendants to respond to

the allegations.

      Plaintiff asserts that Sgt. James assaulted him on June 11,

2018, between 7:00 and 8:00 p.m. See Complaint at 4. He provides

no details about the nature of the assault other than to say that

it occurred “with an [sic] door that cause[d] injury to [his]

side.” See id. While Plaintiff references an injury and asserts

that he visited the nurse twice, he does not state the nature of

the   injury.   Plaintiff   does   not   allege   that   Warden   Godwin

participated in or was present during the assault. See id. It

appears Plaintiff names Warden Godwin because Plaintiff submitted

a grievance reporting the assault. Plaintiff states the result of

the grievance was a “cover-up.” Id. at 7.2 In section VI (“Relief”)

of the Civil Rights Complaint Form, Plaintiff explains that Warden

Godwin “has allowed his employees to conduct themsel[ves] in an

illegal manner,” by “failing to correct . . . misconduct and

covering up the situations [sic].” Plaintiff further states that

Warden Godwin allowed “Sgt. James [to] physically abuse plaintiff

. . . and nothing [was] done about it . . . .” Id. at 5.




2Plaintiff states that he attached to his Complaint “all documents
from grievance procedures.” See Complaint at 8. Plaintiff did not,
however, attach any such documents.
                                   2
     If Plaintiff desires to proceed with his claims, he must file

an amended complaint on the enclosed civil rights complaint form

and in compliance with federal pleading standards. Federal Rule of

Civil Procedure 8(a) requires a pleading to include a short and

plain statement of the claim showing that the pleader is entitled

to relief. Rule 10(b) requires all averments of the claim be made

“in numbered paragraphs, each limited as far as practicable to a

single set of circumstances.” To survive dismissal, a complaint

must allege facts, accepted as true, that state a claim “that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The standard asks for less than a probability but “more

than a sheer possibility that a defendant has acted unlawfully.”

Id. That a court must accept factual allegations as true does not

apply   to    legal   conclusions.   Id.   “Threadbare    recitals   of   the

elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id.

     A viable claim under 42 U.S.C. § 1983 requires a plaintiff to

establish two essential elements: the conduct complained of was

committed by a person acting under color of state law, and this

conduct      deprived   the   plaintiff    of   rights,    privileges,    or

immunities secured by the Constitution or laws of the United

States. Plaintiff is advised that supervisory liability has been

rejected as a theory of recovery under 42 U.S.C. § l983. Thus, a

defendant who holds a supervisory position or is not directly

                                     3
involved in day-to-day operations of the institution, such a

warden, may not be held liable simply because a correctional

institution    staff      member   violated        an    inmate’s       constitutional

rights.   Although     personal     participation            is   not    specifically

required for liability under § l983, there must be a causal

connection between the defendant named and the injury sustained,

and that causal connection must be more than the title or job

description the supervisory official holds.

      Moreover, simply failing to respond to or denying a grievance

does not, by itself, make an individual liable for an alleged

constitutional violation. See Jones v. Eckloff, No. 2:12-cv-375-

Ftm-29DNF,    2013   WL    6231181,   at      *4     (M.D.   Fla.      Dec.   2,   2013)

(unpublished) (“[F]iling a grievance with a supervisory person

does not automatically make the supervisor liable for the allegedly

unconstitutional conduct brought to light by the grievance, even

when the grievance is denied.”) (citing Gallagher v. Shelton, 587

F.3d 1063, 1069 (10th Cir. 2009)).

      If Plaintiff chooses to file an amended complaint, he should

assess his case and name as defendants only those individuals

allegedly responsible for violating his federal constitutional

rights. As such, he must identify only the responsible individuals

as   defendants.     Plaintiff     must       also      adhere    to    the   following

instructions.



                                          4
     1.   The amended    complaint   must   be   marked,   “Amended
          Complaint.”

     2.   The amended complaint must name as defendants only those
          who had been acting under color of state law and are
          responsible for the alleged constitutional violation.

     3.   The amended complaint must state the full names of each
          defendant (to the extent Plaintiff knows them) in the
          style of the case on the first page and in section I.B.

     4.   The list of defendants named on the first page must match
          the list of named defendants in section I.B.

     5.   The amended complaint (or a separate filing) must
          include current addresses for each defendant so the
          Court can direct service of process.

     6.   In section IV, “Statement of Claim,” there must be a
          clear description of how each defendant was involved in
          the alleged violation(s). The allegations should be
          stated in numbered paragraphs, each limited to a single
          set of circumstances. Plaintiff should separately
          explain the facts giving rise to his individual claims
          for relief, and he should clearly state how each
          defendant is responsible for each alleged violation.3

     7.   In section V, “Injuries,” there must be a statement
          concerning how each defendant’s action or omission
          injured Plaintiff. Plaintiff should specify the nature
          of his injuries, keeping in mind that the Prison
          Litigation Reform Act (PLRA) requires a prisoner filing
          a civil rights action to allege a “physical injury.” See
          42 U.S.C. § 1997e(e).4

3
 Plaintiff may attach additional pages if necessary, but he should
continue to number the paragraphs for a clear presentation of his
factual allegations supporting each claim.
4Section 1997e(e) of the PLRA provides: “No Federal civil action
may be brought by a prisoner confined in a jail, prison, or other
correctional facility, for mental or emotional injury suffered
while in custody without a prior showing of physical injury.” 42
U.S.C. § 1997e(e). The Eleventh Circuit has clarified that, “in
order to satisfy section 1997e(e), the physical injury must be
more than de minimis, but need not be significant.” Harris v.
Garner, 190 F.3d 1279, 1286 (11th Cir. 1999), reh’g en banc granted
                                5
     8.   In section VI, “Relief,” there must be a statement of
          what Plaintiff seeks through this action. Plaintiff is
          advised that this Court may not grant him the relief he
          seeks in his Complaint—that charges be brought against
          Sgt. James.

     Plaintiff must sign and date the amended complaint after the

following statement on the form:

          Under Federal Rule of Civil Procedure 11, by
          signing below, I certify to the best of my
          knowledge, information, and belief that this
          complaint: (1) is not being presented for an
          improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the
          cost of litigation; (2) is supported by
          existing law or by a nonfrivolous argument for
          extending, modifying, or reversing existing
          law;   (3)  the   factual   contentions   have
          evidentiary support or, if specifically so
          identified, will likely have evidentiary
          support after a reasonable opportunity for
          further investigation or discovery; and (4)
          the complaint otherwise complies with the
          requirements of Rule 11.

     Before signing the amended complaint, Plaintiff must ensure

his assertions are truthful and he has not knowingly made false

material declarations. He must neither exaggerate nor distort the

facts but instead must truthfully state the facts underlying his

claims. Knowingly making a false material declaration in violation

of 18 U.S.C. § 1623 is punishable by a fine, imprisonment, or both.



and opinion vacated, 197 F.3d 1059 (11th Cir.1999), opinion
reinstated in relevant part, 216 F.3d 970, 972 (11th Cir. 2000).
While compensatory and punitive damages are precluded in the
absence of a more than de minimis physical injury, “nominal damages
may still be recoverable.” Al-Amin, 637 F.3d at 1198.

                                   6
     The Clerk shall send Plaintiff a civil rights complaint form.

By December 19, 2018, Plaintiff must complete the form, following

the instructions provided in this Order and on the form, and mail

the amended complaint to the Court for filing. Also by December

19, 2018, Plaintiff must mail to the Court one copy of the amended

complaint (including exhibits)5 for each named defendant. Failure

to comply may result in the dismissal of this case.

     DONE AND ORDERED at Jacksonville, Florida, this 21st day of

November, 2018.




Jax-6
c:
Freddie James Beasley, # 836580




5 Plaintiff may include exhibits, such as grievances or medical
records. Plaintiff must individually number each exhibit in the
lower right-hand corner of each exhibit. If his first exhibit has
multiple pages, he should number the pages 1-A, 1-B, 1-C, etc.
                                  7
